United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Bellmawr, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-410
Issued: May 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 29, 2006 appellant, through his attorney, filed a timely appeal from a
June 8, 2006 merit decision of a hearing representative of the Office of Workers’ Compensation
Programs affirming a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a 15 percent permanent impairment of the
left lower extremity.
FACTUAL HISTORY
On March 20, 1996 appellant, then a 55-year-old maintenance electrician, filed a
traumatic injury claim alleging that he injured his left knee on March 19, 1996 when he stepped
on a broken piece of pallet while exiting a lift. The Office accepted his claim for a torn medial
meniscus. Appellant worked limited duty until May 13, 1996, when he stopped work for

arthroscopic surgery.1 He returned to part-time limited-duty employment on June 20, 1996 and
to his regular full-time employment on July 19, 1996.2
On October 6, 2002 appellant filed a claim for a schedule award. He submitted a report
dated July 11, 2002 from Dr. Nicholas P. Diamond, an osteopath. Regarding the left knee,
Dr. Diamond stated:
“Examination reveals portal arthroscopy scars. There is crepitance noted. There
is medial joint space tenderness noted. There is medial midline tenderness noted.
Valgus stress test is positive. The claimant has difficulty performing kneeling and
squatting. Range of motion reveals flexion-extension of 0-110/140 degrees with
pain.
“Manual muscle strength testing reveals the biceps femoris and quadriceps
femoris are graded 4/5 on the left.
“The gastrocnemius circumferencial measurements reveal 41 cm [centimeters] on
the right versus 39 cm on the left.”3
Dr. Diamond determined that appellant had a 12 percent impairment due to loss of motor
strength of the left quadriceps according to Table 17-8 on page 532 of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001). He opined that
appellant had a 13 percent impairment due to left calf atrophy under Table 17-6 on page 530 of
the A.M.A., Guides. Dr. Diamond combined the 13 percent impairment due to atrophy with the
12 percent impairment due to loss of strength to find a 23 percent lower extremity impairment.
He then added an additional 3 percent impairment due to pain pursuant to Figure 18-1 on page
574 to find a total left lower extremity impairment of 26 percent. Dr. Diamond opined that
appellant reached maximum medical improvement on July 11, 2002.
An Office medical adviser reviewed Dr. Diamond’s report on September 17, 2003. He
concurred with Dr. Diamond’s finding that appellant had a 12 percent impairment due to motor
weakness of the left quadriceps and a 3 percent additional impairment due to pain. The Office
medical adviser noted that atrophy could not be separately calculated with the impairment for
muscle weakness. He stated, “Since the [left] leg is not being used as much due to motor
weakness calf atrophy is not unusual [and] is included” in the impairment determination. The
Office medical adviser concluded that appellant had a 15 percent permanent impairment of the
left lower extremity. The Office medical adviser opined that the date of maximum medical
improvement was November 26, 1996.

1

Appellant underwent a debridement of a torn medial meniscus and arthritis of the anterior femoral trochlea.

2

Appellant sustained a recurrence of disability on October 3, 1996. He worked limited-duty employment
beginning October 4, 1996 and resumed his regular employment on November 26, 1996.
3

Dr. Diamond also evaluated the impairment of appellant’s right elbow.

2

By decision dated September 23, 2003, the Office granted appellant a schedule award for
a 15 percent permanent impairment of the left lower extremity. The period of the award ran for
43.2 weeks from November 26, 1996 to September 24, 1997.
Appellant, through his attorney, requested an oral hearing. Subsequent to the June 22,
2004 hearing, he submitted a report dated July 14, 2004 from Dr. David Weiss, an osteopath,
who noted that the A.M.A., Guides generally prohibited combining loss of muscle strength and
atrophy. Dr. Weiss stated:
“[Appellant’s] atrophy and motor strength deficits were in separate muscle
groups. The strength deficit was noted in the thigh, while the atrophy was noted
in the calf. Since this represented two distinct muscle groups, it seemed
reasonable to combine the thigh deficit with the calf deficit.”
In a decision dated October 18, 2004, the Office hearing representative set aside the
September 23, 2003 decision. She instructed the Office to obtain a supplemental report from the
Office medical adviser regarding whether appellant had more than a 15 percent impairment of
the left lower extremity.
On August 1, 2005 an Office medical adviser reviewed the evidence, including the
July 14, 2004 report of Dr. Weiss. He found that Table 17-2 on page 526 of the A.M.A., Guides
clearly prohibited combining atrophy and weakness. The Office medical adviser determined that
appellant had a 15 percent impairment of the left lower extremity.
On August 15, 2005 the Office reissued its September 23, 2003 decision. Appellant,
through his attorney, requested a hearing. At the hearing, held on March 28, 2006, he argued a
conflict existed between the Office medical adviser and Dr. Diamond and Dr. Weiss. Appellant
submitted a report dated March 30, 2006 from Dr. Diamond who stated that he agreed with
Dr. Weiss that combining muscle strength deficits and atrophy “appear[ed] appropriate since the
muscle strength deficit was in the quadriceps muscle, and the muscle atrophy was noted in the
calf muscle.”
In a decision dated June 8, 2006, an Office hearing representative affirmed the
August 15, 2005 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,4 and its
implementing federal regulation,5 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

3

claimants.6 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.7
In evaluating lower extremity impairments, Chapter 17 of the A.M.A., Guides notes that
alternative methods exist by which impairment may be assessed: anatomic, functional or
diagnosis-based estimates.8 The evaluator is directed to the cross-usage chart at Table 17-2 on
page 526 to determine when the methods for evaluating impairment may be combined. The
Office’s procedure manual also provides, “Before finalizing any physical impairment calculation
that requires the combination of evaluation factors, the [Office medical adviser] should verify the
appropriateness of the combination in Table 17-2.”9
In determining which evaluation method to follow, the A.M.A., Guides provide the
following instruction:
“The evaluator’s first step is to establish the diagnosis(es) and whether or not the
individual has reached MMI [maximum medical improvement]. The next step is
to identify each part of the lower extremity that might possibly warrant an
impairment rating (pelvis, hip, thigh, etc., down to the toes). Figure 17-10 lists
potential methods for each lower extremity part. The evaluator determines
whether ROM [range of motion] impairment or other regional impairments are
present for each relevant part and records the impairment values in the appropriate
locations on the worksheet. The selection of the most specific method(s) and the
appropriate combination are later considerations.
“After all potentially impairment conditions have been identified and the correct
ratings recorded, the evaluator should select the clinically most appropriate (i.e.,
most specific) method(s) and record the estimated impairment for each. The
cross-usage chart (Table 17-2) indicates which methods and resulting impairment
ratings may be combined. It is the responsibility of the evaluating physician to
explain why a particular method(s) to assign the impairment rating was chosen.
When uncertain about which method to choose, the evaluator should calculate the
impairment using different alternatives and choose the method or combination of
methods that gives the most clinically accurate impairment rating.”10 (Emphasis
in the original.)
The fifth edition of the A.M.A., Guides allows for an impairment percentage to be
increased by up to three percent for pain by using Chapter 18, which provides a qualitative
method for evaluating impairment due to chronic pain. If an individual appears to have a pain6

20 C.F.R. § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

A.M.A., Guides 525.

9

Supra note 7.

10

Supra note 8 at 525-26.

4

related impairment that has increased the burden on his or her condition slightly, the examiner
may increase the percentage up to three percent. However, examiners should not use Chapter 18
to rate pain-related impairments for any condition that can be adequately rated on the basis of the
body and organ impairment systems given in other chapters of the A.M.A., Guides.11
It is well established that the period of a schedule award commences on the date that the
employee reaches maximum medical improvement from the residuals of the accepted
employment injury. The determination of whether maximum medical improvement has been
reached is based on the probative medical evidence of record, and is usually considered to be the
date of the evaluation by the attending physician which is accepted as definitive by the Office.12
The Board has noted a reluctance to find a date of maximum medical improvement which is
retroactive to the award, as retroactive awards often result in payment of less compensation
benefits.13 The Board, therefore, requires persuasive proof of maximum medical improvement
for selection of a retroactive date of maximum medical improvement.14
ANALYSIS
The Office accepted that on March 19, 1996 appellant sustained a torn medial meniscus
to his left knee. On October 6, 2002 he filed a claim for a schedule award. In a report dated
July 11, 2002, Dr. Diamond described findings of medial tenderness and a positive valgus stress
test on examination. On manual muscle strength testing, he determined that appellant had
weakness in knee extension due to loss of muscle strength of the quadriceps of 4/5, which he
determined constituted a 12 percent impairment.15
Dr. Diamond also found that his
gastrocnemius circumference was 41 centimeters on the right and 39 centimeters on the left,
which he found yielded a 13 percent impairment on the left due to calf atrophy.16 He combined
the impairments due to atrophy and loss of strength to find a left lower extremity impairment of
23 percent. Under the A.M.A., Guides, however, an impairment due to atrophy cannot be
combined with an impairment due to muscle weakness.17 Dr. Diamond also found that appellant
had an additional three percent impairment due to pain according to Figure 18-1 on page 574 of
the A.M.A., Guides. The Board notes, however, that examiners should not use Chapter 18 to
rate pain-related impairments for any condition that can be adequately rated on the basis of the
body and organ impairment systems given in other chapters of the A.M.A., Guides.18

11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003); A.M.A., Guides at 18.3(b); see also Philip Norulak, 55 ECAB 690 (2004).
12

Mark A. Holloway, 55 ECAB 321 (2004).

13

James E. Earle, 51 ECAB 567 (2000).

14

Id.

15

A.M.A., Guides 532, Table 17-8.

16

Id. at 530, Table 17-6.

17

Id. at 530, section 17-2d; see also Philip A. Norulak, supra note 11.

18

See supra note 7; A.M.A., Guides at 18.3(b); see also Philip Norulak, supra note 11.

5

Dr. Diamond did not explain why appellant’s condition could not be adequately rated under
Chapter 17 relevant to lower extremity impairments.
The Office medical adviser, in reports dated September 17, 2003 and August 1, 2005,
reviewed Dr. Diamond’s findings. He properly determined that Table 17-2 on page 526 of the
A.M.A., Guides prohibited combining impairments due to both atrophy and muscle weakness.
The Office medical adviser concurred with Dr. Diamond’s finding that appellant had a 12
percent impairment due to motor weakness according to Table 17-8 on page 532 of the A.M.A.,
Guides. He explained that the impairment for atrophy was included in the impairment for
muscle weakness. The Office medical adviser also added a 3 percent impairment for pain under
Chapter 18 to find a total left lower extremity impairment of 15 percent. As discussed above,
however, he did not address why appellant’s condition could not be adequately rated under
Chapter 17 relevant to lower extremity impairments. The Board thus finds that the evidence
supports that appellant has only a 12 percent permanent impairment of the left lower extremity.
Consequently, he has not established entitlement to a schedule award greater than the 15 percent
awarded by the Office.
On appeal, appellant’s attorney contends that a conflict exits between the Office medical
adviser and Dr. Diamond and Dr. Weiss, appellant’s physicians. Counsel asserts that
Dr. Diamond and Dr. Weiss explained that the impairment ratings for atrophy and muscle
weakness were for different muscle groups and could therefore be combined. Dr. Diamond and
Dr. Weiss opined that the impairments for atrophy and muscle weakness could properly be
combined because the atrophy was of the calf and the muscle weakness of the quadriceps, or
knee. The A.M.A., Guides provides that a physician should identify each part of the lower
extremity that might have an impairment rating from the pelvis to the toes.19 Figure 17-10 lists
the possible methods for determining an impairment of each part of the lower extremity.20 After
each impairment rating is calculated, the physician selects the most appropriate and consults the
cross-usage chart to determine which methods and impairment ratings can be combined.21 The
example provided at the end of Chapter 17 illustrates that, while an impairment can be separately
calculated for the thigh and the calf, methods which cannot be combined under the cross-usage
chart are not combined when calculating the final impairment percentage of the lower extremity
as a whole.22 The examiner is to select the method that most accurately reflects the
impairment.23
It is well established that the period of a schedule award commences on the date that the
employee reaches maximum medical improvement from the residuals of the accepted
employment injury. The determination of whether maximum medical improvement has been
reached is based on the probative medical evidence of record, and is usually considered to be the
19

A.M.A., Guides 525.

20

Id. at 561, Figure 17-10.

21

Id. at 526, Table 17-2.

22

Id. at 562-63, Box 17-1.

23

Id. at 525-26.

6

date of the evaluation by the attending physician which is accepted as definitive by the Office.24
The Board has noted a reluctance to find a date of maximum medical improvement which is
retroactive to the award, as retroactive awards often result in payment of less compensation
benefits.25 The Board, therefore, requires persuasive proof of maximum medical improvement
for selection of a retroactive date of maximum medical improvement.26 Dr. Diamond found that
the date of maximum medical improvement was July 11, 2002. The Office medical adviser
found that appellant reached maximum medical improvement on November 26, 1996. He did
not provide adequate rationale for his finding and thus did not present the persuasive proof
necessary to support a retroactive date of maximum medical improvement. The Board,
therefore, finds that the period of the schedule award should commence on July 11, 2002, the
date of the evaluation by Dr. Diamond upon which the Office based its schedule award
determination. The case will be remanded for the Office to determine whether the change in the
date of commencement of the schedule award changes the pay rate applicable to the schedule
award.
CONCLUSION
The Board finds that appellant has no more than a 15 percent permanent impairment of
the left lower extremity. The Board further finds that the case must be remanded to change the
date the schedule award begins and to determine whether the change alters the pay rate.

24

Mark A. Holloway, supra note 12.

25

James E. Earle, 51 ECAB 567 (2000).

26

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 8, 2006 is affirmed in part and set aside in part and the case
is remanded for further proceedings consistent with this opinion of the Board.
Issued: May 31, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

